Citation Nr: 1105239	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  99-03 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an effective date prior to June 9, 1998, for 
the grant of service connection for an intramedullary mass at C-
5.

2.  Entitlement to a temporary total evaluation for convalescence 
pursuant to 38 C.F.R. § 4.30 (2010).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel



INTRODUCTION

The Veteran had verified active service from October 1983 to 
April 1992 and also had prior unverified active service.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in St. 
Petersburg Florida, that denied entitlement to service connection 
for an intramedullary mass at C-5 with severe neck pain, and to a 
temporary total evaluation for a service-connected disability 
requiring convalescence pursuant to 38 C.F.R. § 4.30.  

In December 2000 and December 2004, the Board remanded the 
Veteran's case to the RO for further development.

In an April 2009 rating decision, the RO granted service 
connection for an intramedullary mass at C-5, effective from June 
9, 1998.  In July 2009, the Board remanded the Veteran's case to 
the RO for issuance of a supplemental statement of the case in 
light of the Veteran's April 2009 statement received in May 2009 
that claimed entitlement to an effective date prior to June 9, 
1998 for the grant of service connection.  On March 3, 2010, a 
statement of the case (SOC) as to this matter was issued and, on 
May 1, 2010, the RO received a signed statement from the 
Veteran's representative that evidences intent to appeal the 
claim.  The Board construes the representative's statement as a 
timely substantive appeal as to the matter of the Veteran's claim 
for an earlier effective date for the grant of service connection 
for an intramedullary mass at C-5.

Finally, the Board notes that, in the Introduction to its 
July 2009 remand, the Board noted that statements made by 
the Veteran in May 2009 correspondence could be construed 
as a claim for service connection for central sleep apnea 
secondary to the service-connected intramedullary mass at 
C-5 and referred the matter to the RO for appropriate 
action.  However, there is no indication that the RO has 
yet considered this matter and it is, again, referred to 
the RO for appropriate development and adjudication.
FINDINGS OF FACT

1.  A December 1992 RO decision granted the Veteran's claim for 
service connection for sleep apnea, effective from April 7, 1992, 
and an August 1996 rating decision granted his claim for service 
connection for cervical spondylosis (neck pain), effective from 
March 29, 1994.

2.  On June 9, 1998, the Veteran filed a claim for service 
connection for an intramedullary mass at C-5 and, upon review of 
medical evidence that included an opinion that his central sleep 
apnea was most likely due to his cervical spine tumor made by a 
VA examiner in April 2005, the RO granted service connection for 
an intramedullary mass at C-5, effective from June 9, 1998.

3.  The Veteran is not shown to have a service-connected 
disability that required a period of convalescence following 
treatment, to specifically include from April 1998 to June 1999.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to June 9, 1998, for 
the grant of service connection for an intramedullary mass at C-5 
are not met.  38 U.S.C.A. §§ 5103, 5103A, 5110, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.400 (2010).

2.  The criteria for the assignment of a temporary total rating 
based on the need for a period of convalescence following 
hospital treatment due to service-connected disability have not 
been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002 & Supp. 
2010); 38 C.F.R. § 4.30 (2010).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 C.F.R. § 
3.159.  Such notice must indicate that a disability rating and an 
effective date for the award of benefits will be assigned if 
there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 
3.326 (West 2002 & Supp. 2010); see also Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

The Board observes that, with regard to the Veteran's claim of 
service connection for an intramedullary mass at C-5, pursuant to 
the August 2009 rating decision, that claim was subsequently 
granted, thereby rendering 38 U.S.C.A. § 5103(a) notice moot 
since the purpose that the notice was intended to serve was 
fulfilled.  Furthermore, once a claim for service connection has 
been substantiated, the filing of a notice of disagreement with 
the rating of the disability or effective date does not trigger 
additional 38 U.S.C.A. § 5103(a) notice.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 490-491 (2006), aff'd sub nom 
Hartman v. Nicholson, 483 F.3d 1311 (Fed Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 
Vet. App. 128, (2008) (where a claim has been substantiated after 
the enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to any downstream elements).  

Nevertheless, it is important to note that, in an April 2009 
letter, the Veteran and his representative were apprised, 
generally, of the criteria for assigning effective dates.  
Additionally, a July 2003 RO letter addressed the Veteran's claim 
for a temporary total rating.  That claim was readjudicated in 
March 2010.  Thus, any timing error was cured and rendered 
nonprejudicial.  Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in a statement 
of the case or supplemental statement of the case [SSOC], is 
sufficient to cure a timing defect).

Additionally, there has been no showing or allegation of 
prejudice to the Veteran in the essential fairness of the 
adjudication.  As there is no indication that any failure on the 
part of VA to provide additional notice or assistance reasonably 
affects the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance in the evidence regarding the merits of an 
issue material to the determination of the matter, the benefit of 
the doubt in resolving each such issue shall be given to the 
claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.	Factual Background and Legal Analysis

The Board has reviewed all the evidence in the Veteran's claims 
files, that includes his written contentions, service treatment 
and personnel records, private, and VA medical records, and VA 
examination reports.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claims and what the 
evidence in the claims files shows, or fails to show, with 
respect the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).

A.	Earlier Effective Date for the Grant of Service 
Connection for an Intramedullary Mass at C-5

The Veteran argues that 1992, when he initially applied for and 
was granted service connection for sleep apnea, is the more 
appropriate date for the award of service connection for his 
intramedullary mass at C-5.  In his April 2009 written statement, 
the Veteran points to private and VA medical opinions to the 
effect that medical professionals now agreed that the mass caused 
his service-connected sleep apnea.

The record reflects that the Veteran served on active duty from 
October 1983 to April 1992.  The record further shows that, on 
April 17, 1992, the RO received the Veteran's original 
application for service connection, at which time he requested 
service connection for sleep apnea and a neck condition, among 
other claimed disorders that did not include an intramedullary 
mass at C-5.  The Veteran's service treatment records reference 
sleep apnea that was noted on his April 1992 separation 
examination report, but are not referable to complaints or 
diagnosis of, or treatment for, an intramedullary mass at C-5.

In a December 1992 rating decision, the RO, in pertinent part, 
granted the Veteran's claim for entitlement to service connection 
for sleep apnea and awarded a 10 percent disability rating, 
effective from April 7, 1992, and denied his claim for service 
connection for a neck condition.  The Veteran was notified of 
this decision and his appellate rights and did not perfect an 
appeal.  Thus, the decision became final.

On March 29, 1994, the RO received the Veteran's claim for 
disorders that included osteoarthritic changes in the upper 
spine.  Upon review of additional medical evidence, that included 
a diagnosis of cervical spondylosis, most significant at C5-6 in 
a March 1995 VA radiology record, in an August 1996 rating 
decision, the RO granted service connection for cervical 
spondylosis, effective from March 29, 1994. 

On June 9, 1998, the RO received the Veteran's claim for service 
connection for an intramedullary mass at C-5 at which time he 
asserted that the mass was due to his service-connected cervical 
spondylosis.  Private medical records dated in March 1998 include 
results of medical tests that revealed a cervical spine mass.  
These records also demonstrate that, on April 23, 1998, the 
Veteran underwent surgical removal of his intramedullary mass.  
Upon review of additional medical evidence, including a June 1999 
private record from B.A.G., M.D., a neurosurgeon, who opined that 
the tumor was probably "there for many years" including while 
the Veteran was in service, and an April 2005 VA examination 
report to the effect that the Veteran's sleep apnea was central 
in nature and most likely due to his tumor, in April 2009, the RO 
granted service connection for the intramedullary mass at C-5, 
effective from June 9, 1998.

In his April 2009 and subsequent written statements, the Veteran 
maintains that private and VA medical evidence indicates that it 
was "now agreed" that his intramedullary mass at C-5 caused his 
service-connected sleep apnea.  Thus, he asserts that an 
effective date earlier than June 9, 1998 for the grant of service 
connection for the intramedullary mass at C- 5 is warranted since 
it caused his service-connected sleep apnea.

Except as otherwise provided by law, the effective date of an 
award based on an original claim shall be fixed in accordance 
with the facts found, but shall not be earlier than the date of 
receipt of application therefor.  38 U.S.C.A. § 5110(a).  This 
statutory provision is implemented by a regulation which provides 
that the effective date for disability compensation will be the 
date of receipt of the claim or the date the entitlement arose, 
whichever is later.  38 C.F.R. § 3.400.  The date of entitlement 
to an award of service connection will be the day following 
separation from active service or the date entitlement arose if 
the claim is received within one year after separation from 
service; otherwise, it will be the date of receipt of the claim, 
or the date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(b)(2)(i).

A specific claim in the form prescribed by the Secretary is 
necessary for disability benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151.  In this context, it should be noted that the 
provisions of 38 U.S.C.A. § 5110 refer to the date an application 
is received.  While the term "application" is not defined in the 
statute, the regulations use the terms "claim" and "application" 
interchangeably, and they are defined broadly to include "a 
formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2010); Servello 
v. Derwinski, 3 Vet. App. 196, 198 (1992).

Any communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by VA, from a 
claimant, his or her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant who 
is not sui juris may be considered an informal claim.  Such an 
informal claim must identify the benefit sought.  Upon receipt of 
an informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for execution.  
If received within one year after the date it was sent to the 
claimant, it will be considered filed as of the date of receipt 
of the informal claim.  38 C.F.R. § 3.155.  See Norris v. West, 
12 Vet. App. 413, 421 (1999), distinguishing between an original 
claim and a claim for increased rating, the latter of which may 
be initiated by a medical examination or hospitalization, under 
38 C.F.R. § 3.157 (2010).

In the present case, however, there is no contention made by the 
Veteran or his representative, nor does the record reflect, that 
the Veteran's grant of service connection for the intramedullary 
mass at C-5 was based upon a claim filed within the first year 
after he left service in 1992.  Moreover, the present appeal 
arose from the RO's actions with regard to the Veteran's claim 
for service connection, filed in 1998, with respect to which, 
after service connection for the intramedullary mass at C-5 was 
granted, he sought an earlier effective date.  Rather, the 
Veteran contends that, in hindsight, medical professionals 
attributed his sleep apnea and other symtoms to the mass first 
identified in March 1998.  Thus, he maintains that 1992 is the 
more appropriate date for the grant of service connection for the 
intramedullary mass.  However, he has not asserted, and the 
record does not demonstrate, that he submitted a "specific claim 
in the form prescribed by the Secretary" in 1992, or at any time 
prior to 1998.  In fact, the Veteran does not dispute that, prior 
to 1998, there was no objective medical or other evidence that he 
had an intramedullary mass at C-5.  Thus, the exception for 
claims filed shortly after service is not for application in the 
instant case.

Based upon a complete review of the evidence on file in this 
case, the Board finds that the effective date of June 9, 1998, is 
the earliest effective date assignable for service connection for 
the intramedullary mass at C-5, as a matter of law.  The date of 
receipt of the Veteran's original claim seeking service 
connection for this disorder was more than one year after his 
separation from service in 1992.  Accordingly, the applicable 
regulation dictates that the effective date is the later of the 
date of receipt of the reopened claim, or the date entitlement 
arose.

Here, the Veteran claimed service connection for sleep apnea in 
April 1992 and his claim was thereafter granted by the RO in 
December 1992.  He next submitted a claim for entitlement to 
service connection, filing a claim for service connection for 
other disorders including a neck disorder on March 29, 1994 and, 
upon review of additional VA medical evidence, in an August 1996 
rating decision, the RO granted service connection for cervical 
spondylosis, effective from March 29, 1994.  The Veteran next 
submitted a claim for entitlement to service connection, filing a 
claim for service connection for an intramedullary mass at C-5 on 
June 9, 1998 and, after reviewing additional VA and non-VA 
medical evidence, the RO granted service connection, effective 
from June 9, 1998, the date of receipt of the claim for the 
intramedullary mass at C-5.  See Jones v. West, 136 F.3d 1296, 
1299 (Fed. Cir. 1998), to the effect that "a claim must be filed 
in order for any type of benefit to be paid."

Although the Veteran now contends that service connection should 
be granted from 1992, when he filed an initial claim for service 
connection for sleep apnea, there was no objective medical 
evidence on file indicating that his claimed disability was 
incurred or aggravated in service.  Moreover, in December 1992, 
when the RO granted the Veteran's claim for service connection 
for sleep apnea, service and post service medical records were 
devoid of any reference to an intramedullary mass at C-5.  It was 
the Veteran's June 1998 claim for service connection for an 
intramedullary mass at C-5 that ultimately led to the April 2009 
rating action, in which service connection was granted, effective 
from June 9, 1998.

In view of the foregoing, the Board concludes that there is no 
basis upon which to establish an effective date for service 
connection for an intramedullary mass at C-5 any earlier than 
that which has been currently assigned, i.e., June 9, 1998.  See 
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The Board finds that the preponderance of the competent, 
probative, and credible evidence of record is against an 
effective date for service connection for an intramedullary mass 
at C-5, prior to June 9, 1998.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt doctrine 
is not for application in the instant case.  38 U.S.C.A. § 
5107(b); also see generally Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001). 


B.	Temporary Total Evaluation for Convalescence
Pursuant to 38 C.F.R. § 4.30.

Initially, the Board notes that, in light of the Board's 
determination hereto, service connection has not been effectuated 
for an intramedullary mass at C-5, prior to June 9, 1998.

The Veteran has variously argued that he was incapacitated by his 
cervical spine mass from March 26, 1998, or from his April 23, 
1998 surgery, until approximately June 1999.  Thus, he believes 
that his claim for the temporary total evaluation based upon 
convalescence should be granted. 

A total disability rating will be assigned when it is established 
by report at hospital discharge or outpatient release that 
treatment of a service-connected disability resulted in surgery 
necessitating at least one month of convalescence; surgery with 
severe post-operative residuals such as incompletely healed 
surgical wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, application of a body 
case, or the necessity for house confinement, or the necessity 
for continued use of a wheelchair or crutches; or immobilization 
by cast, without surgery, of one major joint or more.  38 C.F.R. 
§ 4.30.

In this case, there is simply no basis upon which a temporary 
total evaluation can be granted because the Veteran was not 
awarded service connection for an intramedullary mass at C-5 
prior to June 9, 1998.  In the absence of a service-connected 
disability, a temporary total evaluation is not warranted and the 
appeal in this regard is denied.  38 C.F.R. § 4.30.


ORDER

An effective date, earlier than June 9, 1998, for the grant of 
service connection for an intramedullary mass at C-5, is denied.

Entitlement to a temporary total disability evaluation for 
convalescence pursuant to 38 C.F.R. § 4.30 is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


